Citation Nr: 0112366	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  95-21 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
arthritis of the cervical spine and, if so, whether all the 
evidence both old and new warrants the grant of service 
connection.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
residuals of pneumonia and, if so, whether all the evidence 
both old and new warrants the grant of service connection.

3.  Entitlement to an increased rating for residuals of a 
fracture of the right clavicle, with traumatic bursitis, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to January 
1947.

This case initially came before the Board of Veterans' Appeal 
(Board) on appeal from a May 1995 rating decision of the 
Roanoke, Virginia, Department of Veterans (VA), Regional 
Office (RO), which reviewed the veteran's service connection 
claims currently on appeal on a de novo basis and found them 
to be not well grounded.  The veteran filed a timely notice 
of disagreement, and was issued a statement of the case in 
June 1995.  Later that month, the RO received his substantive 
appeal.  

In May 1998, the veteran was afforded a hearing before the 
undersigned Member of the Board in Washington, DC.

Subsequently, in March 1999, the Board remanded the case to 
the RO in order that certain procedural matters could be 
addressed, as well as to accomplish additional development of 
the evidence.  

Review of the record appears to show that the veteran may be 
seeking entitlement to service connection for arthritis of 
the cervical spine secondary to his service-connected right 
clavicle disability.  As shown as part of a VA Form 21-4138, 
Statement in Support of Claim, dated in March 1995, the 
veteran requested that arthritis of the collar bone and neck 
be claimed as "adjunct" to his service-connected 
"condition," presumably, the Board feels, his service-
connected right clavicle disorder.  It is also noted that the 
veteran has not been afforded the applicable laws and 
regulations pertaining to secondary service connection.  As 
this issue of secondary service connection has not been 
adjudicated by the RO, it is referred to the RO for all 
action as appropriate.

The issue concerning entitlement to an increased rating for 
residuals of a fracture of the right clavicle, with traumatic 
bursitis, will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a neck disorder, finding that new and 
material evidence had not been submitted, in a May 1991 
rating decision.  The veteran was notified of that decision 
and of his appellate rights later in May 1991; however, he 
did not timely appeal this decision.

2.  The evidence received since May 1991, by itself and in 
connection with evidence previously assembled, is not so 
significant that it must be considered to decide fairly the 
merits of the veteran's previously disallowed claim for 
entitlement to service connection for arthritis of the 
cervical spine on a direct basis.

3.  The RO denied entitlement to service connection for 
residuals of pneumonia in February 1947.  The veteran was 
notified of that decision and of his appellate rights later 
in February 1947; however, he did not timely appeal this 
decision.

4.  The evidence added to the record subsequent to the 
February 1947 decision, and pertaining to the veteran's 
claim, consists of VA and private medical records and the 
veteran's own statements (including hearing testimony) on 
appeal.

5.  Evidence submitted since the February 1947 rating 
decision, when viewed in the context of the entire record, is 
new and material, is probative, and does bear directly and 
substantially upon the issue concerning entitlement to 
service connection for residuals of pneumonia.  


CONCLUSIONS OF LAW

1.  The May 1991 decision denying entitlement to service 
connection for a neck condition is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.104 (2000).

2.  The evidence received subsequent to the May 1991 denial 
is not new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for a neck 
disorder on a direct basis have not been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The February 1947 RO decision denying service connection 
for residuals of pneumonia is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104 (2000). 

4.  Additional evidence received since the denial of 
entitlement to service connection for residuals of pneumonia 
in February 1947 is new and material, and accordingly, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a veteran requests that a claim be reopened after a 
final decision has been promulgated and submits evidence in 
support thereof, a determination as to whether such evidence 
is new and material must be made and, if it is, as to whether 
it provides a basis for allowing the claim.  An adverse 
determination as to either question is appealable.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 20.1105 
(2000).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the VA must initially 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (2000) in order to have 
the prior final claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the case.  38 C.F.R. 
§ 3.156(a) (2000).   

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, supra, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) reasoned that 38 C.F.R. 
§ 3.156(a) merely requires that the newly submitted evidence 
"be so significant that it must be considered in order to 
fairly decide the merits of the claim."  In light of the 
recent ruling in Hodge, the Court has concluded that Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1)  bears directly or 
substantially on the specific matter, and (2)  is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Fossie v. West, 12 Vet. App. 1 (1998).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(d)(3) (West 1991), absent the submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993). 

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (2000).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  
Finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge, 
supra, at 1359.  New evidence, submitted to reopen a claim, 
will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.  Hodge, supra.  

Arthritis of the Cervical Spine

Initially, the Board notes that the RO previously denied 
service connection for arthritis of the cervical spine by a 
rating decision dated in July 1981.  The veteran was notified 
of the denial by letter dated in August 1981.  He did not 
initiate an appeal to the July 1981 rating decision.  As 
such, the July 1981 rating decision is final.  See 38 C.F.R. 
§ 20.204 (2000).  Thereafter, in March 1991, as shown as part 
of a VA Form 21-4138, the veteran sought to reopen his claim 
for service connection for a neck condition, to include 
arthritis.  By rating decision dated in May 1991, the RO 
essentially determined that new and material evidence had not 
been submitted sufficient to reopen the veteran's claim for 
entitlement to service connection for a neck condition.  The 
RO added that review of VA outpatient records, while 
referring to treatment afforded the veteran for his cervical 
spine, were shown to have been dated many years following the 
veteran's period of service.  The RO also indicated that the 
evidence was not material to the issue of service incurrence.  
The veteran was informed of this denial and of his appellate 
rights by letter dated in May 1991.  However, the veteran did 
not initiate an appeal to this decision.  Therefore, the May 
1991 rating decision is final.  38 C.F.R. 
§ 20.204 (2000).

In a rating decision dated in May 1995 the RO found, on a de 
novo basis, that service connection was not warranted for 
arthritis of the neck.  The veteran perfected an appeal to 
the May 1995 RO rating decision.  The Board, by means of a 
remand dated in March 1999, requested that the RO re-
adjudicate the veteran's claim for service connection for 
arthritis of the cervical spine, and, in so doing, consider 
the applicable laws and regulations concerning new and 
material evidence as well as the new guidance regarding the 
adjudication of claims for service connection based on the 
submission of "new and material evidence" set forth by the 
Federal Circuit in the case of Hodge, supra.  

As pointed out by the Board as part of its March 1999 remand, 
the Court has stated that jurisdiction does indeed matter, 
and it is not "harmless" when the VA during the 
adjudication process fails to consider the threshold 
jurisdictional issues.  This is particularly true when the 
Secretary ignores the mandates of 38 U.S.C.A. §§ 7104(b) and 
7105(c) (West 1991), which provide that finally denied claims 
cannot be reopened without the submission of "new and 
material evidence" under 38 U.S.C.A. § 5108 (West 1991).  The 
Board further noted that inasmuch as the veteran has not been 
afforded a copy of the laws and regulations pertaining to new 
and material evidence, the Board found that he would be 
prejudiced by the Board having initially considered the issue 
at that time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, a remand was noted to have been necessary.  Review 
of the record shows that the RO, as shown as part of a 
supplemental statement of the case (SSOC), dated February 
2000, re-adjudicated the veteran's claim for service 
connection for arthritis of the cervical spine in light of 
the applicable laws and regulations concerning new and 
material evidence.  

Evidence of Record Prior to May 1991

Review of the veteran's service medical records shows that 
the veteran incurred a fractured clavicle in July 1946.  
However, no musculoskeletal defects were noted at the time of 
his December 1946 separation examination.  In addition, 
review of the service medical records does not show that the 
veteran either complained of, was treated for, or was 
diagnosed as having cervical-related problems, including 
arthritis, during his period of service.  

Further review of the record reveals that a letter dated in 
April 1967 is of record from F. N. Thompson, M. D., in which 
the physician indicates that he treated the veteran on two 
occasions in April 1967 for right shoulder and clavicle pain.  
X-rays were noted to show that the right clavicle was 
extremely bowed, and that mild osteoporosis in the upper 
right humerus near the shoulder joint was also present.
Review of VA examination reports, dated in June 1967 and 
August 1971, does not show a diagnosis of a cervical spine-
related disorder, to include arthritis.  A private hospital 
admission report dated in June 1981 shows that degenerative 
arthritis of the cervical spine, as found on X-ray 
examination, was diagnosed.  

VA outpatient records, dated in 1990 and 1991, while of 
record at the time of the May 1991 RO decision, do not show 
treatment afforded the veteran for his cervical spine.  

Evidence Received after May 1991

As shown as part of a VA Form 21-4138, dated in May 1995, the 
veteran indicated that he broke his collar bone and hurt his 
neck as a result of falling over a cliff in Korea, whereupon 
he landed on his head.  He complained of pain and stiffness.  
Similarly, as shown as part of his VA Form 9, Appeal to Board 
of Veterans' Appeals, dated in June 1995, he mentioned that 
he had broken his collar bone in 1946 and that he suspected 
that he had also broken his neck.  He added that this injury 
had essentially developed into severe arthritis.  

A VA X-ray report dated in August 1996 shows a diagnosis of 
extensive degenerative changes of the cervical spine; no 
evidence of fracture.  A VA consultation sheet dated in 
September 1996 shows that severe degenerative joint disease 
of the cervical spine was diagnosed.  

A VA outpatient record dated in April 1997 indicates that the 
veteran complained of tingling from his left shoulder down to 
his fingertips.  It was also noted that he was taking Motrin 
for right shoulder pain.  In pertinent part, degenerative 
joint disease of the spine was diagnosed.  

As noted above, the veteran appeared before the undersigned 
Board member for a hearing in Washington, D.C. in May 1998.  
Review of the hearing transcript shows that he testified that 
he had arthritis of the neck as a result of an injury 
sustained in service at which time he fractured his right 
clavicle.  He stated that a private physician, Dr. Newton, 
had informed him in 1947 that he had arthritis in his neck.  
He also mentioned that a private physician, Dr. Thompson, had 
treated him in 1967 for arthritis of the neck.  The veteran 
also testified that X-rays were first taken of his cervical 
spine by Dr. Thompson in the 1960's.  He also mentioned that 
he was receiving VA medical treatment for his arthritis.  

A VA progress note dated in January 1999 is shown to include 
a diagnosis of cervical spondylosis.

The veteran underwent a VA fee-basis examination in June 
1999.  The veteran complained of shoulder pain which radiated 
into his neck.  He added that his shoulder was weak and that 
range of motion was decreased.  Fracture of the right 
clavicle, with degenerative changes and marked decreased 
range of motion; and degenerative joint disease of the 
cervical spine, with radicular sensation to the right 
shoulder were diagnosed.  

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for arthritis of the 
cervical spine on a direct basis.  The RO determined in its 
May 1991 decision, as noted above, that the evidence of 
record, in essence, did not show that the veteran's cervical 
spine arthritis was related to his period of service.  The RO 
added that while VA outpatient records referred to treatment 
afforded the veteran for his cervical spine, these records 
were shown to have been dated many years following the 
veteran's period of service.  The issue is therefore whether 
the new evidence shows that the veteran's arthritis of the 
cervical spine was either incurred or aggravated by the 
veteran's period of service.  

The Board finds that, to the extent that the submitted 
medical evidence is neither cumulative nor duplicative of 
evidence which was of record at the time of the RO's May 1991 
decision, see 38 U.S.C.A. § 5108 (West 1991), the submitted 
medical evidence is "new" evidence within the meaning of 38 
U.S.C.A. § 5108 (West 1991).  The Board finds, however, that 
none of the medical evidence submitted in support of the 
veteran's claim is "material" evidence because none of 
evidence shows that the veteran's arthritis of the cervical 
spine is either incurred in or aggravated by service.  
Additionally, the evidence of record does not go to show that 
the cervical spine arthritis was shown to be manifested to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309(a) (2000).  

The Board further finds that the veteran's written 
statements, to the effect that his cervical spine arthritis 
is related to a fall occurring in 1946 during his period of 
service, are essentially a repetition of contentions made in 
his original June 1981 claim, and they are not new evidence.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent 
that the veteran's statements are not cumulative of previous 
statements, the Board finds that they bear directly, but not 
substantially upon the specific matter under consideration.  
By themselves and in connection with evidence previously 
assembled, they are not so significant that they must be 
considered to decide fairly the merits of the claim.  Even if 
considered new evidence, the lay statements and the veteran's 
statements are not material because, as laypersons, they have 
no competence to offer a medical opinion on the diagnosis or 
etiology of the claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 91992); see also Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions on medical causation do 
not constitute material evidence to reopen a previously 
denied claim).  

In light of the lack of medical evidence providing a link 
between any current cervical spine arthritis and the 
veteran's period of service, the Board finds that the 
additional evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge, supra.  

Accordingly, the Board concludes that the evidence submitted 
subsequent to the RO's May 1991 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for 
entitlement to service connection for this issue currently 
before the Board.  As such, the RO's May 1991 denial of 
service connection for a neck condition remains final.  38 
U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. § 20.302 (2000).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

Residuals of Pneumonia

As shown as part of a VA Form 526 (short form), Veteran's 
Application for Pension or Compensation for Disability 
Resulting from Active Military or Naval Service, dated in 
January 1947, the veteran claimed that he had pneumonia from 
August to September 1945.  

The RO denied the veteran's claim for service connection for 
residuals of pneumonia by rating decision issued in February 
1947.  The RO found that residuals of pneumonia were not 
shown at the time of the veteran's last examination.  The 
veteran was informed of the denial by letter dated in 
February 1947.  He did not initiate an appeal to this 
decision.  As such, the February 1947 rating decision is 
final.  38 C.F.R. § 20.204 (2000).

The veteran sought to reopen his claim in March 1995, by 
claiming that service connection for pneumonia, and bronchial 
problems "adjunct" thereto, was warranted.  The RO 
determined, as shown as part of a rating decision dated in 
May 1995, that service connection was not warranted for 
residuals of pneumonia.  The RO noted that while the 
veteran's service medical records had shown that he was 
treated for pneumonia in 1945, this was shown to be a 
temporary condition which resolved with treatment, and that 
no permanent residual disability was shown at the time of 
separation.  The veteran was notified of this decision in May 
1995 and thereafter fulfilled the requisite procedural 
requirements to file a timely appeal.  

Applying the Court's instructions to the instant case, the 
Board's analysis of the evidence submitted for the purpose of 
reopening this claim must include a review of all of the 
evidence submitted subsequent to the February 1947 RO 
determination.

The evidence of record at the time that the RO considered 
this issue in February 1947 consisted of the veteran's 
service medical records.  An April 1945 medical record 
includes a diagnosis of atypical pneumonia vs. lobar 
pneumonia.  Another service medical record, dated in July 
1945, shows that the veteran was treated for pneumonia, 
characterized as "primary atypical, etiology unknown, right 
lower lobe, organism unknown."  The report of chest X-ray 
accomplished in February 1946 shows findings reflective of 
bilateral peribronchial clouding.  Several progress notes, 
all dated in August 1946, show that the veteran was treated 
for episodes of coughing.  Chronic bronchitis was also 
diagnosed.  Additionally, review of a Report of Physical 
Examination of Enlisted Personnel Prior to Discharge, Release 
from Active Duty or Retirement, dated in December 1946, shows 
that examination of the veteran's lungs was not shown to 
reveal any defects; pneumonia was not diagnosed.   

Evidence submitted since the February 1947 decision of the RO 
is shown to include a hearing transcript from the above-
mentioned May 1998 hearing conducted at the RO, and both VA 
and private medical records.  

Review of the above-noted hearing transcript shows that the 
veteran testified that he, in essence, had bronchitis and 
sinusitis as a result of pneumonia which he had in service.  
It was also noted that the veteran had pneumonia in April 
1945 and that as a result he suffered from bronchitis in July 
1945, followed by him continuing to experience problems with 
both bronchial and sinus problems since that time.  He also 
testified that he was treated by a private physician, Dr. 
Newton, in 1948 or 1949, for bronchitis or sinus problems, 
but that the physician had died in approximately 1952 and his 
records were probably not available.  The veteran also 
mentioned that he had been treated by a private physician, 
Dr. Shaw, about 4 years ago.  He added that he was initially 
treated by VA medical providers in the early 1970's, and that 
he was currently being treated at the VA hospital located in 
Hampton, Virginia.  

A VA outpatient treatment record dated in February 1997 shows 
that chronic bronchitis was diagnosed.  

Two private physician office notes, dated in August 1998 and 
February 1999, show that the veteran was treated by Dr. Shaw.  
In August 1998, asthmatic bronchitis was diagnosed, as was 
chronic obstructive pulmonary disease (COPD), and asbestos 
exposure.  Similar diagnoses were reported in February 1999.  

An X-ray report from Mary Immaculate Hospital, dated in May 
1999, shows that COPD was diagnosed.  

A July 1999 VA outpatient treatment record shows that the 
veteran was treated by a private physician the day before for 
bronchitis; sinusitis was diagnosed.  

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, supra, the Board 
finds that the veteran has submitted new and material 
evidence such as to reopen his claim for service connection 
for residuals of pneumonia.  "New" evidence has been 
submitted, specifically, the above discussed VA and private 
medical records which reflect a fairly extensive postservice 
history of treatment afforded the veteran for bronchitis and 
sinusitis.  Also, several other medical records, also 
discussed above, indicate that the veteran currently suffers 
from the above-noted respiratory disorders.  Accordingly, the 
Board finds that new and material evidence has been received 
with regard to the veteran's claim for service connection for 
residuals of pneumonia.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2000).

The evidence cited above is found by the Board to be 
probative as to the issue currently on appeal, and, in 
addition, to bear directly and substantially upon the issue 
concerning entitlement to service connection for residuals of 
pneumonia.  



ORDER

New and material evidence having not been submitted to reopen 
the claim for service connection for arthritis of the 
cervical spine, the appeal is denied.

New and material evidence having been submitted, the claim 
for entitlement to service connection for residuals of 
pneumonia is reopened, and to this extent the appeal is 
granted.  


REMAND

Having reopened the claim for service connection for 
residuals of pneumonia, de novo review of all the evidence is 
indicated.  The Board has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.159 (2000).  This duty to 
assist involves obtaining relevant medical reports and 
examinations where indicated by the facts and circumstances 
of the individual case.  See Abernathy v. Principi, 3 Vet. 
App. 461 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The Board points out that, concerning the veteran's duty to 
assist, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In this instance, it is clear that the veteran currently 
suffers from respiratory-related problems.  This fact, 
coupled with the fact that he was treated for both pneumonia 
and bronchitis during his period of service, as well as being 
treated for respiratory-related disorders such as bronchitis 
and sinusitis numerous times following his service 
separation, necessitates, in the opinion of the Board, that a 
professional medical opinion be sought as to the etiology of 
the veteran's current respiratory-related problems.  

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the Veterans Claims Assistance Act of 2000, it 
is the Board's opinion that such an examination should be 
afforded the veteran.  

It is also pointed out that the diagnostic codes and 
provisions relating to the respiratory system were revised, 
effective October 7, 1996, thus, during the pendency of the 
veteran's current claim for service connection for residuals 
of pneumonia.  

Regarding the increased rating claim appearing on the title 
page of this decision, the Board notes that the RO, pursuant 
to a February 2000 rating decision, increased the disability 
rating assigned thereto to 40 percent, pursuant to Diagnostic 
Code 5201 of VA's Schedule for Rating Disabilities.  The 
rating decision is also noted to indicate "[t]his is a 
complete grant of benefits sought on appeal, which is 
considered resolved."  The Board points out that the 40 
percent rating assigned by the RO in February 2000 under 
Diagnostic Code 5201 is representative of findings showing 
limitation of motion of the major arm to 25 degrees from the 
side.  The Board also points out that a 50 percent rating is 
for application, pursuant to Diagnostic Code 5200, for 
unfavorable ankylosis with respect to scapulohumeral 
articulation of the major shoulder/arm.  The Board also notes 
that as part of its March 1999 remand, the RO was instructed 
to, in re-adjudication of the veteran's claim for an 
increased rating for residuals of a fracture of the right 
clavicle with traumatic bursitis,  consider Diagnostic Code 
5200.  Review of the above-discussed February 2000 rating 
decision does not show that Diagnostic Code 5200 was in fact 
considered.  

Furthermore, an examination of record does not reveal that, 
following the RO's February 2000 rating decision which 
granted the veteran an increased rating for his service-
connected right clavicle disability, the RO informed the 
veteran, by either letter or through a SSOC, of the RO's 
decision.  In addition, an examination of the evidence does 
not show that the veteran withdrew his claim for an increased 
rating.  

The Board notes that the Court, in Stegall v. West, 11 Vet. 
App. 268 (1998), indicated, in pertinent part, that there 
exists a "compelling need to hold...that a remand...by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders."  

Accordingly, it is opinion of the Board that the RO should 
inform the veteran, through the use of a SSOC, of the current 
status of his increased rating claim as related to his 
perfected appeal.  

Accordingly, to ensure due process, and to ensure that the VA 
has met its duty to assist the veteran in developing the 
facts pertinent to his appeal, the case is REMANDED to the RO 
for the following development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers who 
treated the veteran for residuals of 
pneumonia, such as bronchitis and 
sinusitis, not already associated with 
the claims file.  After securing the 
necessary release, the RO should obtain 
these records.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2000).

2.  The RO should seek to obtain all 
treatment records associated with 
treatment afforded the veteran at the VA 
medical facility located in Hampton, 
Virginia since July 1999.

3.  Thereafter, the claims folder, 
especially copies of all medical records 
concerning respiratory-related treatment 
and/or testing, should be referred to an 
appropriate specialist.  The veteran 
should be scheduled for a comprehensive 
VA respiratory examination to determine 
the nature and extent of any respiratory-
related pathology.  The examination must 
be conducted by an appropriate 
specialist.  All indicated tests should 
be conducted.  The claims file and a copy 
of this REMAND must be made available to 
and reviewed by the examiner prior to the 
study.  The examiner is requested to 
express an opinion regarding the etiology 
of any diagnosed respiratory-related 
disorders, and state whether any of the 
current findings are related to the 
veteran's periods of active service, to 
include the veteran's pneumonia which was 
diagnosed in 1945.  The examination 
report must reflect a review of pertinent 
material in the claims folder, including 
the service medical records.  The report 
of the examination should include the 
complete rationale for all opinions 
expressed.

4.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (2000).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
opinions rendered by the VA examiner.  If 
the examination report does not include 
fully detailed descriptions of etiology, 
the report must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, supra, at 124.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should, on a de novo 
basis, readjudicate the issue concerning 
entitlement to service connection for 
residuals of pneumonia.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a SSOC.

8.  The RO should, by means of a SSOC, 
inform the veteran as to the current 
status of his increased rating claim for 
residuals of a fracture of the right 
clavicle.  

The veteran and his representative should be afforded the 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



